Citation Nr: 0012389	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  98-17 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound of the deltoid muscle (Muscle 
Group III) and latissimus dorsi (Muscle Group II) of the 
right upper back.  

2.  Entitlement to a rating in excess of 20 percent for a 
retained foreign body in the left pleural cavity.  

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a gunshot wound of the extensor muscles (Muscle 
Group VI) of the right elbow.

4.  Entitlement to a compensable rating for residuals of a 
gunshot wound of the intrinsic stabilizing muscles (Muscle 
Group IV) of the right shoulder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from March 1967 to October 
1968. 

The case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a February 1999 rating decision, the RO awarded a 100 
percent schedular rating for post-traumatic stress disorder, 
effective October 1, 1996.  The RO determined that the issue 
of entitlement to a total rating based on individual 
unemployability was rendered moot by the award of the 100 
percent rating.  The 100 percent schedular rating for post-
traumatic stress disorder represents the greater benefit and 
no additional compensation or VA benefits could be awarded by 
granting entitlement to a total rating based on individual 
unemployability.  Thus, the Board concurs that this issue is 
now moot.  


REMAND

In his November 1998 Substantive Appeal, VA Form 9, the 
veteran requested a personal hearing at the RO before a 
Member of the Board.  In his "Exhibit 1" attached to the 
Substantive Appeal, the veteran clarified that he wanted a 
personal hearing before a local hearing officer.  

In February 1999, the RO notified the veteran that a personal 
hearing was scheduled for June 9, 1999, apparently before a 
hearing officer at the RO.  In February 1999 the RO also 
advised the veteran that his name was being placed on a list 
of persons wanting travel board hearings.  By a subsequent 
February 1999 rating decision the veteran was awarded a 100 
percent schedular rating for PTSD, from October 1996.

In April 1999, the veteran's attorney responded to the 
scheduling of the June 1999 hearing, indicating that he 
assumed the February 1999 decision awarded a 100 percent 
disability rating rendered the need for a hearing moot.  The 
representative also indicated that if there was a chance the 
VA would reverse the February 1999 rating decision, this 
should be stated by VA prior to a personal hearing.  Thus, it 
is unclear whether the representative/veteran does or does 
not desire a hearing.  

The record also reflects that at the time the case was 
forwarded to the Board there were certain matters pending at 
the RO and subject to the approval of the Veterans Service 
Center Manager.  The veteran's attorney should be promptly 
apprised of the resolution of any of the pending matters so 
that he and the veteran can reassess whether they wish to 
pursue their appeal in light of the favorable determinations 
that have been made since the appeal was initiated.  

In view of the above and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action: 

1.  After informing the veteran's 
attorney of the current status of all 
pending issues and of the approval of any 
benefits by the Veterans Service Center 
Manager (as referenced in the February 
25, 1999 rating decision), the RO should 
ask the attorney representative to 
clarify whether the veteran still desires 
a personal hearing and, if so, whether 
one is desired before a Board Member or 
an RO hearing officer.  The 
representative is also advised that if, 
in light of the grant of a 100 percent 
rating for PTSD and any other favorable 
decisions, the veteran wishes to withdraw 
his appeal, such should be done in 
writing in compliance with 38 C.F.R. 
§ 20.204(b) (1999).  The RO should handle 
any withdrawal in accordance with 
appropriate procedures.  

2.  If the veteran wishes to pursue the 
appeal and wants a Travel Board hearing, 
one should be scheduled and no further 
development is necessary, as the 
presiding member will determine whether 
the case requires additional development.  

3.  If the veteran wishes to pursue the 
appeal but does not want a hearing or 
wants a hearing before an RO hearing 
officer, the RO should scheduled the 
hearing and conduct all necessary 
development in accordance with the duty 
to assist under 38 C.F.R. § 5107(a) (West 
1991).  This should include obtaining all 
outstanding VA and private medical 
records showing treatment for the 
service-connected disabilities.  This 
should also include scheduling the 
veteran for VA compensation examinations 
to determine the severity of the 
disabilities at issue.  The claims folder 
should be made available to the examiners 
for review before the examinations.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his legal representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The RO should ensure that the 
above development requests are completed.  
Where the remand orders of the Board are 
not complied with, the Board errs as a 
matter of law when it fails to ensure 
compliance, and a further remand of the 
case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




